Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered July 26, 1996, convicting defendant, after a jury trial, of murder in the second degree (three counts) and assault in the second degree, and sentencing him to three consecutive terms of 25 years to life and a concurrent term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the backgrounds of witnesses and inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly exercised its discretion in admitting evidence of a prior confrontation between defendant and a witness to one of the murders, during which defendant had threatened the witness with a gun, and said “I kill people for a living.” This evidence was probative of the impression left by defendant on this witness, and thus his ability to identify defendant as the perpetrator of the subsequent shooting (see People v Berry, 267 AD2d 102 [1999], Iv denied 95 NY2d 793 [2000]; People v Agostini, 239 AD2d 426 [1997], Iv denied 91 NY2d 939 [1998]). Furthermore, when viewed in the context of other evidence, defendant’s reference to killing people for a living was highly relevant to the issue of defendant’s motive for all of the charged crimes (see People v Mena, 269 AD2d 147 [2000], Iv denied 95 NY2d 837 [2000]; see also People v Yapor, 308 AD2d 361 [2003], Iv denied 1 NY3d 583 [2003]). The court properly weighed the probative value of this evidence against any prejudice to defendant. Concur—Andrias, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.